Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/4/2020 in which claims 1-2, 5, 8-12, 14, 19-20, 24-27, 29-30 and 34-36 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1, 8-9, 19 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grady et. al., (US 2014/0028468), (hereinafter, Grady) in view of Dillon (US 2013/0197955), (hereinafter, Dillon). 

Regarding claim 1, Grady discloses a wireless mesh network comprising a controller (= utility provider 12) and a plurality of wireless networked devices (= nodes 14, 16, 18 and 20, see Fig. 1) arranged to transmit messages to and receive messages from the controller (= Fig. 1 is mesh network 10 in a hierarchical configuration that shows parent/child relationship among utility provider 12, a first level of intermediate nodes 14 and a second level intermediate nodes 16 etc., see [0022]), wherein the plurality of networked devices are arranged in zones (= utility provider 12, nodes 14 and 16 are at a hierarchical levels, see Fig. 1 and [0021]), such that a device that is arranged to communicate directly with the controller is designated a "Zone 1" device (= utility provider 12, acting as parent, communicates directly with intermediate nodes 1.1, 1.2…1.a of the first level of intermediate nodes 14, may be defined as child nodes, see [0023]; whereby the nodes 14 at the first level are being associated with the “designated Zone 1”) and a device that is arranged to communicate with the controller via a "Zone 1" device is designated a "Zone 2" device (= intermediate nodes 16 in a second level communicates directly with intermediate nodes 14 which acts a parent to nodes 16, see [0023]; and dashed lines shown in Fig. 1 represent RF communication channel  between different components, see [0024]; acknowledgement signal is transmitted to utility provider 32, see [0028]; whereby the second level intermediate nodes 16 are being associated with the “designated Zone 2”);
 if it is able to communicate directly with the controller it determines that it is a "Zone 1" device (= utility provider 12, acting as parent, communicates directly with intermediate nodes 1.1, 1.2…1.a of the first level of intermediate nodes 14, may be defined as child nodes, see [0023]; whereby the nodes 14 at the first level are being associated with the “designated Zone 1”) and if it is not able to communicate directly with the controller, but it is able to communicate with the controller via a "Zone 1" device and therefore arranged to do so, it determines that it is a "Zone 2" device 
(= intermediate nodes 16 in a second level communicates directly with intermediate nodes 14 which acts a parent to nodes 16, see [0023]; and dashed lines shown in Fig. 1 represent RF communication channel between different components, see [0024]; acknowledgement signal is transmitted to utility provider 32, see [0028]; whereby the second level intermediate nodes 16 are being associated with the “designated Zone 2”).
Grady explicitly fails to disclose the claimed limitations of: 
“wherein, one or more or each of the plurality of devices periodically sends a positioning message to the controller to determine its zone”.
However, Dillon, which is an analogous art equivalently discloses the claimed limitations of:
(= Nodes N01-N12 periodically reports its communication statistics to gateway 102; communication statistics may include received signal strength indicator (RSSI) from and to each neighbor, see [0065]; RSSI information is use to determine communication paths; and each communication path identifies neighboring nodes for various hops in the path, see [0064-65 and 0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dillon with Grady for the benefit of achieving a communication system that includes proper positioned terminals in a mesh network thereby providing an effective controlled system. 

Regarding claim 8, as mentioned in claim 1, Grady explicitly fails to disclose the mesh network wherein at least 50% of all messages sent from one or more or each device to the controller comprises a positioning message.
	However, Dillon, which is an analogous art equivalently discloses the mesh network wherein at least 50% of all messages sent from one or more or each device to the controller comprises a positioning message (see, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dillon with Grady for the benefit of achieving a communication system that includes proper positioned terminals in a mesh network thereby providing an effective controlled system. 
 
Regarding claim 9, as mentioned in claim 1, Grady explicitly fails to disclose the mesh network wherein one or more or each device sends a positioning message at least once per day.
	However, Dillon, which is an analogous art equivalently discloses the mesh network wherein one or more or each device sends a positioning message at least once per day (see, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dillon with Grady for the benefit of achieving a communication system that includes proper positioned terminals in a mesh network thereby providing an effective controlled system. 

Regarding claim 19, as mentioned in claim 1, Grady explicitly fails to disclose the mesh network wherein the positioning message is populated by any intermediate devices to comprise the received signal strength indicating the signal strength of the message received by each such intermediate device.
	However, Dillon, which is an analogous art equivalently discloses the mesh wherein the positioning message is populated by any intermediate devices to comprise the received signal strength indicating the signal strength of the message received by each such intermediate device (see, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dillon with Grady for the benefit of achieving a communication system that includes proper positioned terminals in a mesh network thereby providing an effective controlled system. 
Regarding claim 25, as mentioned in claim 1, Grady explicitly fails to disclose the mesh network which is an alarm network. 
	However, Dillon, which is an analogous art equivalently discloses the mesh network which is an alarm network (see, [0003 and 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dillon with Grady for the benefit of achieving a communication system that includes proper positioned terminals in a mesh network thereby providing an effective controlled system. 

Regarding claim 26, as mentioned in claim 1, Grady further disclose the mesh network wherein the networked devices comprise sensors (see, [0027]). 

Regarding claim 27, as mentioned in claim 1, Grady further disclose the mesh network wherein the networked devices are arranged in zones such that a device which is not able or arranged to connect directly with the controller, nor via a "Zone 1" device, but is -7- Attorney Docket No.: 133983-253510IPN: P003USable and arranged to communicate with the controller via a "Zone 2" device is designated a "Zone 3" device; and wherein one or more or each of the plurality of devices periodically send a positioning message to the controller to determine its zone and if it is not able to communicate directly with the controller or a "Zone 1" device, but is able to communicate with the controller via a "Zone 2" device, it determines that it is a "Zone 3" device (see, [0023 and 0025]). 

Allowable Subject Matter
5.	Claims 2, 5,10-12,14, 20, 24, 29-30 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                       CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.